Van Brunt, P. J.:
I concur in the result of this opinion upon the ground that the condition of the bond in suit, contemplated the appointment to another office of Cornwell, and thus the case is brought directly within the reasoning of the National Mechanics' Banking Association v. Conkling (90 N. Y., 117).
In the case cited it is stated that, there being no words binding the sureties in case of the appointment of the principal to any other office, there is no evidence that the sureties were willing to be *299bound if he should be appointed to a different office. In the casé at bar, however, the sureties have expressly indicated not only their willingness, but their intention to be bound in case Cornwell is appointed to any other office, duty or employment, and this is clearly the extent of their obligation, considering only the language used. This was clearlj the intention of the parties, and the liability sued upon was strictly within the terms of the contract.